DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804).
Regarding claims 1 and 4
The limitation in the preamble of “for an additive manufacturing device” is an intended/desired use and does not further limit the composition, to the extent that other compositions are capable of being used in additive manufacturing.
Pisklak discloses a cementitious composition comprising about 80 wt % calcium aluminate cement (paragraph 0011).
Pisklak discloses the use of a filler such as sand in an amount of about 100 % by wt of the calcium aluminate cement. (paragraph 0028).
Pisklak discloses the use of thixotropic additives such as gypsum, to allow the composition to be pumpable (paragraph 0037).
Although, Pisklak does not disclose the amount of this additive (i.e. gypsum), generally one skilled would be able to determine the optimal amount of an additive to be used through routine experimentation as the amount of gypsum (i.e. thixotropic additive and result effective variable) will affect the viscosity of the pumped cementitious composition, where if not enough is used then the composition may not be pumpable, and if too much is used then it could have deleterious effects on the composition. However, Perez-Pena teaches cementitious compositions and discloses that 0-25 wt % of an additive such as gypsum may be used (paragraph 0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by including 0 to 25 wt % of gypsum as an additive with a reasonable expectation of success, as suggested by Perez-Pena. Further, as this amount of additive (i.e. gypsum) overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
With respect to the limitations on the composition being injected by the device into a plurality of shapes with reduced gas generation and reduced graphite spheroidization defect, this is a property of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 3
As gypsum is used as an additive, it would be necessarily contained within the cement.
Regarding claims 6-7
The set time is a property of the composition, and since the reference teach or suggest the claimed composition it would be expected to be capable of possessing the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Additionally, Pisklak teaches the use of silica or sand, (paragraph 0028), making the use of silica sand obvious if not anticipated.
Regarding claim 8
Pisklak discloses the use of lithium carbonate (i.e. alkali metal carbonate salt) (paragraph 0026).

 
Claims 5, 12-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Valero (US 2018/0186651)  and Hesse et al. (US 2018/0050963).
Regarding claims 5, 12-17 and 20-21
Although, Pisklak does not disclose the ratio of CaO/Al2O3, or a cement with 25 mass % or more calcium silicate, Pisklak in view of Perez-Pena does disclose or suggest the other limitations of the claim.
However, Valero discloses that calcium aluminate cements can have an Al/Ca ratio of 0.5 to 1.7 (i.e. Ca/Al ratio of 0.6 to 2) (paragraph 0211). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak by suing a calcium aluminate cement within the taught range. Further, as the ratio ranges overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Additionally, Hesse teaches a cementitious binder and discloses that the hydraulic binder is up to 100 wt % calcium aluminate cement (claim 3), that the binder further comprises Portland cement (i.e. calcium silicate) (claim 5), and the ratio of Portland cement to the calcium aluminate cement is 0.5-0.1 (claim 6). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak at the time of the invention by including up to half of the weight of the calcium aluminate cement as Portland cement (i.e. calcium silicate), with a reasonable expectation of success, as suggested by Hesse. Further, as the range of calcium silicate overlaps, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Brigandat et al. (US 2018/0127315).
Regarding claim 9
Although, Pisklak does not teach the use of amorphous calcium aluminate cement, Pisklak does teach the use of calcium aluminate cements. However, Brigandat discloses that there are two classes of calcium aluminate cements, i.e. crystalline and amorphous (paragraph 0005), and discloses that the higher proportion of amorphous calcium aluminate increases in the composition, the higher the strength (pagraph 0395). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by using an amorphous form of calcium aluminate, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Brigandat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of Chen et al. (CN 105837115A)
Regarding claim 10
Although, Pisklak does not teach the use of 0.12 to 1.0 % by mass of hydrophobic fumed silica, Pisklak does disclose the use of silica. However, Chen discloses that 0.05 to 0.2 wt % of an anti-foaming agent (i.e. hydrophobic fumed silica) may be used  (Abstract). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by including 0.05 to 0.2 wt % of a hydrophobic silica as an anti-foaming agent, with a reasonable expectation of success, and the expected benefit of decreasing any foam or bubble in the resultant composition, as suggested by Chen. Further, as the range of hydrophobic fumed silica overlaps, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), as applied to claims 1, 3-4 and 6-8 above, in view of McGuire et al. (US 2015/0041098).
Regarding claim 11
Pisklak and Perez-Pena suggest the composition of claim 1, and Pisklak teaches that such compositions may be pumpable, but do not teach additive manufacturing. However, McGuire teaches a method of 3-D printing (i.e. additive manufacturing) refractory material and forming casting (abstract). McGuire further discloses that a calcium aluminate cement is used as the refractory material to be printed (paragraph 0020). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak by using his composition, or his composition as modified by Perez-Pena, in an additive manufacturing process to form a casting mold, with a reasonable expectation of success, as suggested by McGuire.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), in view of Valero (US 2018/0186651)  and Hesse et al. (US 2018/0050963), as applied to claims 1, 3-8, 12-17 and 20 above, and in view of in view of Brigandat et al. (US 2018/0127315).
Regarding claim 18
Although, Pisklak does not teach the use of amorphous calcium aluminate cement, Pisklak does teach the use of calcium aluminate cements. However, Brigandat discloses that there are two classes of calcium aluminate cements, i.e. crystalline and amorphous (paragraph 0005), and discloses that the higher proportion of amorphous calcium aluminate increases in the composition, the higher the strength (pagraph 0395). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Pisklak by using an amorphous form of calcium aluminate, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Brigandat.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2018/0148629), in view of Perez-Pena (US 2012/0167804), in view of Valero (US 2018/0186651)  and Hesse et al. (US 2018/0050963), as applied to claims 1, 3-8 and 12-17 and 20 above, in view of in view of McGuire et al. (US 2015/0041098).
Regarding claim 19
Pisklak and Perez-Pena, in view of Valero and Hesse suggest the composition of claim 12, and Pisklak teaches that such compositions may be pumpable, but do not teach additive manufacturing. However, McGuire teaches a method of 3-D printing (i.e. additive manufacturing) refractory material and forming casting (abstract). McGuire further discloses that a calcium aluminate cement is used as the refractory material to be printed (paragraph 0020). Therefore, it would have been prima facie obvious to add to the teachings of Pisklak by using his composition, or his composition as modified by Perez-Pena, in an additive manufacturing process to form a casting mold, with a reasonable expectation of success, as suggested by McGuire.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the limitations of the preamble cannot be summarily dismissed. This is not persuasive as the preamble limitations were addressed, and it was stated that this only further limited the composition to compositions being capable of being used in additive manufacturing, and applicants have failed to demonstrate that the composition of Pisklak could not be used in additive manufacturing.
	Applicants argue against the combination of Pisklak and Perez-Pena. These arguments are not persuasive as Pisklak teaches the use of gypsum as an additive, but is silent as to the amounts used. Perez-Pena taught what were known amounts of gypsum to be used in cementitious compositions. Further, applicants have not shown new or unexpected results for the claimed amount of gypsum, nor have they shown that the optimal amounts could not have been determined through routine experimentation in the art.
	Applicants argue that the amendment further differentiates the instant invention from the prior art. This is not persuasive as the new limitations are properties which the composition of Pisklak would also be expected to possess.
	Applicants argue that the delayed-release cement set activator of Pisklak provides different functions than the instant invention. This is not persuasive as the instant claims use comprising language, which does not exclude the presence of additional components.
	Applicants argue over the combination of Valero and Hesse. These arguments are not persuasive as the Pisklak teaches calcium aluminate cements but does not disclose the CaO/Al2O3 ratio or the amount of calcium silicate. Therefore, the skilled artisan would have been motivated to look at other calcium aluminate cements to find out what were known useful ratios.
	Applicants argue over the combination with Brigandat. These arguments are not persuasive as Brigandat gives clear motivation for the use of amorphous material, i.e. increased strength.
	Applicants argue against the combination with Chen. These arguments are not persuasive as there are not deficiencies in Pisklak and Perez-Pena.
	Applicants argue against the combination with McGuire. These arguments are not persuasive as there are not deficiencies in Pisklak and Perez-Pena.
	Applicants argue that McGuire does not teach the use of any cements other than calcium aluminate cements. This may be true but is not persuasive as Pisklak teaches calcium aluminate cements, and combination is proper.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above, and in the modified rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734